UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4513



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LEROY N. INGRAM,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:05-cr-00500-HEH)


Submitted:   February 9, 2007          Decided:     February 26, 2007


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Peter D. Eliades, ELIADES & ELIADES, Hopewell, Virginia, for
Appellant.    Chuck Rosenberg, United States Attorney, Angela
Mastandrea-Miller, Assistant United States Attorney, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Leroy N. Ingram appeals his jury conviction and sentence

for possessing with intent to distribute five or more grams of

cocaine base in violation of 21 U.S.C. § 841 (2000).                  Ingram

contends the evidence was insufficient for the jury to find him

guilty of either possessing the cocaine base or possessing it with

intent to distribute.      We affirm.

              We must sustain a jury’s verdict if there is substantial

evidence, taking the view most favorable to the Government, to

support it.      Glasser v. United States, 315 U.S. 60, 80 (1942).

Substantial evidence is that which a reasonable finder of fact

could accept as adequate and sufficient to support a conclusion of

guilt beyond a reasonable doubt.         United States v. Burgos, 94 F.3d

849, 862 (4th Cir. 1996) (en banc).

              We do not review the credibility of witnesses or decide

between   differing    reasonable   interpretations     of   the   evidence.

United States v. Wilson, 118 F.3d 228, 234 (4th Cir. 1997).

Reversal for insufficient evidence is reserved for the rare case in

which   the    prosecution’s   failure    is   clear.   United     States   v.

Beidler, 110 F.3d 1064, 1067 (4th Cir. 1997).

              Ingram argues there was no credible evidence explaining

how he was able to hide the drugs on his person or supporting the

confession he made to police.        Moreover he contends the physical

evidence was insufficient to prove he intended to distribute the


                                    - 2 -
drugs.   We have reviewed the record and conclude the evidence was

sufficient to support Ingram’s conviction.

           Accordingly, we affirm Ingram’s conviction and sentence.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 3 -